é“ zi_i`fi`)

uNlTEo sTATEs DlsTRlcT couRT
lquDLE DlsTRIcT oF FLoRiDpegg<;_ g go pg, gg= 03
FoRT MYERs orvlsioN

 

N|GHT OWL SP, LLC,
Plaintiff,

v. Case No.: 2:19-cv-109-Ftl\/l-38UAl\/|

DONGGUAN AUHUA

E|LECTRON|CS CO., LTD. and JUN

Defendants.
- /

OP|N|ON AND ORDER
Before the Court is Plaintiff Night Owl SP, LLC’s Renewed l\/lotion for Temporary

Restraining Order and Preliminary lnjunction (Doc. 15).
Background
This is a trademark infringement case. Night Ow| is a F|orida company that sells
home security equipment under the registered N|GHT OWL trademark. Night OW| also
uses certain design marks for its products. Defendant Dongguan Auhua _Electronics Co.,
Ltd. is a Chinese company that supplied Night Owl with component products from 2012
4 to 2017, and Defendant Jun Li is Auhua’s President. ln its Amended Complaint, Night
Ow| accuses Defendants of selling counterfeit products bearing the N|GHT OWL. mark
and its design marks. (Doc. 24).
Auhua has registered several of Night Owl’s design marks in China and has used
these registrations to disrupt exportation of Night Ow|’s products from China. When the

original Complaint Was filed, Auhua Was seeking to register three of Night Owl’s design

marks With the United States Patent and Trademark Office:% § § and

§r" . Night Owl is contesting Auhua’s Chinese registrations and worries that the
USPTO applications could undermine its position in the Chinese proceeding and further
hinder its ability to import its products from China, Night Owl thus sought a temporary
restraining order directing the USPTO to freeze Auhua’s applications during litigation
The Court denied Night Ow|’s motion because it did not comply with Federa| Ru|e of Civil
Procedure 65(b). The USPTO approved Auhua’s trademark applications the next day,
so Night Owl renewed its motion for a TRO and preliminary injunction, requesting
cancellation of those registrations instead of a freeze. The Court denied the TRO
because cancellation is not a temporary, status-quo-preserving remedy and scheduled a
hearing on the preliminary injunction, which it held on April 9, 2019.

With the Court’s approval, Night Ow| served Auhua by delivering the Summons,
Amended Complaint, and other filings to the Director of the USPTO.1 (Doc. 27). Li has
not been served . Night Ow| sent notice of the hearing to ten email addresses associated
with Defendants and two email addresses belonging to attorneys representing Auhua in
related proceedings. (Doc. 28). Night Ow| also delivered physical copies to the Hong
Kong office of Auhua’s trademark agent, Auhua’s office in Dongguan, China, and the
Dongguan offices of three attorneys representing Auhua in related matters. Attempts to
hand~de|iver documents to Li failed, but copies were left at his home, with his uncle, and
at the local Villager’s Committee. A legal assistant with Night Ow|’s Hong Kong counsel
spoke with Li by phone and waited outside his office until security escorted him out of the

building, but Li refused to accept any documents. After reviewing Night Ow|’s

 

1 Under 15 U.S.C. § 1051(e), foreign trademark applicants can designate domestic agents
for service, and if they do not, process can be served on the USPTO Director.

submissions, the Court is confident that Defendants are aware of this case and that any
ignorance of the hearing was willful. Although Li has not been served, the Court finds
that Night Ow|’s attempts to notify him meet the requirements for a temporary restraining
order.
Discussion

“The purpose of the preliminary injunction is to reserve the positions of the parties
as best we can until a trial on the merits may be he|d." Bloedom v. Grube, 631 F.3d 1218,
1229 (11th Cir. 2011). A party seeking a preliminary injunction must show: (1) a
substantial likelihood of success on the merits; (2) irreparable injury absent the injunction;
(3) the threatened injury outweighs the potential harm to the enjoined party; and (4) the l
injunction would not disserve the public interest ld.

A. Like|ihood of Success on the lVlerits

Night Ow| can prevail on its trademark infringement, counterfeiting and civil
infringement counts if it shows: (1) it owns a registered or othenNise valid trademark; and
(2) Defendants’ use of the mark is likely to cause confusion. Commodores Entm’t Corp.
v. McC/a/y, 879 F.3d 1114, 1131-32 (11th Cir. 2018). Night Ow| has proven that it owns
the N|GHT OWL mark and has registered it on the Principal Register. (Doc. 24-1). And
it has shown that it has used the design marks at issue since 2009. (Doc. 7-1 at 4). As
for the second element, the Eleventh Circuit uses a seven-factor test to determine
likelihood of confusion: (1) the strength of the allegedly infringed mark; (2) the similarity
of the infringed and infringing marks; (3) the similarity of the goods and services the marks
re'present; (4) the similarity of the parties’ trade channels and customers; (5) the similarity

of advertising media used by the parties; (6) the intent of the alleged infringer to

misappropriate the proprietor’s goodwill; and (7) the existence and extent of actual
confusion in the consuming public. Savannah Coll. of An‘ and Design, lnc. v. Sportswear,
/nc., 872 F.3d 1256, 1264 (11th Cir. 2017). `
(1) Strength of the mark
The word mark N|GHT OWL is incontestable and thus presumed to be a relatively
strong mark. See F/a. lnt’l Univ. Bd. of Trustees v. Fla. Nat. Univ., /nc., 830 F.3d 1242,
1257 (11th Cir. 2016). Night Owl has spent tens of millions of dollars to promote its goods
and trademarks (Doc. 7-1 at 4). |n the decade Night Owl has used its word mark and
design marks, it has sold over 3.2 million units. ld. The Courtfinds that Night Ow|’s word
mark and design marks are strong, descriptive marks that have acquired secondary
meaning.
(2) Simi/an'ty of the marks and (3) Simi/arity of the goods
Defendants are using marks identical or nearly identical to Night Ow|’s marks.
(Doc. 7 at 12-13). And like Night Ow|, Defendants are using the marks on home security
products, sometimes identical or nearly identical to Night Ow|’s products. ld. ln fact,
Defendants so slavishly copied Night Ow|’s products that some of the packaging
submitted to the USPTO with their Statements of Use include Night Ow|’s product
numbers, website, and F|orida address See, e.g. id at 106).
(4) Simi/arity of trade channels and customers and (5) Similarity of
advertising
Night Owl and Defendants use the internet to sell and advertise their products to
consumers in the United States. ld. at 4, 13. So at the very least, their sales and

advertising channels overlap.

(6) Defendants’ lntent

This factor asks whether Defendants adopted Night Ow|’s marks “with the intention
of deriving a benefit from [Night Owl]’s business reputation.” CaliberAuto. Liquidators,
/nc. v. Premier Chrys/er, Jeep, Dodge, LLC, 605 F.3d 931, 940 (11th Cir. 2010). The
Defendants’ former relationship with Night Ow|, their use of Night Ow|’s exact marks, their n
slavish copying of Night Ow|’s products and packagingl and their attempts to prevent
Night Owl from exporting its products from China all suggest that Defendants intend to
free-ride on Night Ow|’s goodwill and usurp its share of the market.

(7) Actual confusion

Night Owl has not presented evidence of actual confusion.

Considering the above seven factors, the Court finds that Night Owl has shown by
clear and convincing evidence that Defendants’ use of its marks is likely to cause
confusion. Night Owl has thus established a strong likelihood of success on the merits.

B. lrregarablelnju;y

The 11th Circuit "has held that a sufficiently strong showing of likelihood of
confusion caused by trademark infringement may by itself constitute a showing of a
substantial threat of irreparable harm.” Boulan S. Beach Master Ass’n, /nc. v. Think
Props., LLC, 617 F. App’x 931, 934 (11th Cir. 2015). Preliminary injunctions are common
in trademark actions because legal remedies are ordinarily inadequate for consumer
confusion and reputational damage. ld. Night Ow| has shown a strong likelihood of
confusion lt is thus likely to suffer damage to its reputation and goodwill. Night Ow| also

credibly argues that Defendants’ use of its marks to disrupt its supply chain is causing

irreparable injury by damaging customer relationships Night Owl has made a strong
enough showing that it will continue to suffer irreparable injury without an injunction.

C. Balance of Hardshigs

Night Owl argues that Defendants will not suffer any cognizable hardship from an
injunction because it only seeks to prohibit unlawful activity and cancel fraudulently
obtained trademarks. (Doc. 31-1 at 23-24). The Court agrees. The balance of the
equities strongly favors Night Owl.

D. Public interest

The public has an interest in not being misled about the source of trademarked
products and in an accurate trademark registry. An injunction would serve these public
interests

E. Relief Requestedbv Night Owl

Night Owl seeks two types of relief: (1) cancellation of Auhua’s three USPTO
registrations and (2) an order enjoining Defendants from certain conduct relating to their
use of Night Ow|’s marks The injunctive relief is commonly requested in trademark cases
and would prohibit Defendants from using the marks, falsely stating or implying an
association with Night Owl, destroying infringing materials and transferring ownership of
the registered marks Cance|lation, on the other hand, is unusual in a preliminary
injunction, but so are the circumstances that have led to the request. Night Owl seeks
cancellation to stop Auhua from using the USPTO registrations to further frustrate its
ability to import its products from China. Auhua has already used its Chinese registrations

to cause customs officials to seize Night Ow|’s goods.' in proceedings relating to the

seizure, Night Owl is asserting a defense based on its trademark rights in the U.S.
Auhua’s U.S. registrations undermine that defense.
District courts have broad discretion in fashioning injunctive relief. United States
v. Oakland, 532 U.S. 483, 495 (2001). And the Lanham Act gives district courts authority
to cancel fraudulently obtained trademark registrations 15 U.S.C. § 1119; 15 U.S.C. §
1064. The Court finds that Night Owl has shown by clear and convincing evidence that it
is entitled to an order cancelling Auhua’s trademark registrations ln each of Auhua’s
trademark applications Li declared, “no other persons...have the right to use the mark in
commerce." (See, e.g., Doc. 7-1 a 43). Defendants’ past relationship with Night Owl and
its use of Night Owl packaging in its statements of us`e firmly establish that Li’s
declarations were fraudulent Cancellation is an appropriate remedy here.
Accordinglyl it is now
ORDERED:
P|aintiff Night Owl SP, LLC’s Renewed Motion for Temporary Restraining Order
and Preliminary injunction (Doc. 15) is GRANTED in part.
(1) The USPTO is D|RECTED to immediately cancel U.S. Registration Nos.
5,692,832, 5,692,833, and 5,693,172.
(2) The Clerk of the Court is D|RECTED to certify this Order to the Director of the
USPTO in accordance with 15 U.S.C. § 1119.
(3) Defendants Dongguan Auhua Electronics Co., Ltd. and Jun Li (including each
of their agents officers employees representatives successors assigns and

ali other persons acting for, with, by, through or under authority of Defendants

or in concert or participation with them, in accordance with Feder'a| Rule of Civil
Procedure 65) are RESTRA|NED, ENJOINED, AND PROH|B|TED FROM:
a. l\/lanufacturing, ` distributing, marketing, advertising, promoting,l
transporting, disposing of, selling, offering for sale, or otherwise
distributing any good or product that uses any of Night Ow|’s registered

or unregistered trademarks including the N|GHT OWL word mark and

\S‘.'
Night Ow|’s §§ ""W and “® ” design marks (the

“l\/larks”), or to any mark that is confusingly similar to any of the
foregoing;

b. Hosting, acting as internet Service Provider for, operating, or using any
website to advertise, offer for sale, or sell any products bearing any of
Night Ow|’s registered or unregistered trademarks or linking to any
website or web content to any such website;

c. Using any email address email |ist, electronic bulletin board, listserv,
etc., to offer for sale or sell any merchandise bearing Night Owl‘s
registered or unregistered trademarks

d. Falsely stating or implying Night Owl’s endorsement, support, or
approval of Defendants’ merchandise or engaging in any act or series
of acts which, either alone or in combination, constitute unfair methods
of competition with Night Owl, and from otherwise interfering with or

injuring Night Ow|’s Nlarks or the goodwill associated therewith;

e. Representing or implying that Defendants are in any way sponsored by
or affiliated with, or have been endorsed, approvedl or licensed by Night
Owl;

f. Secreting, destroying, altering, removing, or othenNise dealing with
merchandise bearing Night Ow|’s lViarks, or any books or records of any
type that contain any information relating to the manufacturing,
producing, importing, exporting, distributing, circulating, selling,°
marketing, offering for sale, advertising, promoting, or displaying of
merchandise that infringes Night Ow|’s l\/larks;

g. Effecting assignments or transfers forming new entities or associations
or using any other device to circumvent or othen/vise avoid the
prohibitions set forth herein;

h. Selling or transferring ownership or control of Dongguan Auhua
Electronics Co., Ltd., U.S. Trademark Registrations 5,692,832,
5,692,833, and 5,693,172, and www.dgauhua.com to any third party;
and

i. Assisting, inducing, aiding, or abetting any other person or business
entity in engaging in or performing any of the activities referred to in
paragraphs (a) through (h).

(4) Defendants are ORDERED to provide a copy of this Order to each of their
agents officers employees representatives successors assigns and all

other persons acting for, with, by, through, or under Defendants’ authority, or

in concert or participation with them With respect to the issues involved in this
|itigatlon.

(5) This Order will expire as to Defendant Jun Li after ten days but Li may continue
to be bound by its terms as an officer of Dongguan Auhua Electronics Co., Ltd.

(6) Night OW| is ORDERED to post a bond in the amount of $10,000.000.

DONE and ORDERED in Fort l\/lyers F|orida this 10th day of April, 2019.

gawa

Pau| A. l\/lagnuson //
United States District Court Judge

Copies; A|l Parties of Record
United States Patent and Trademark Office

10

